Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “the refined gas phase” which lacks antecedent basis in the claims.  For the purpose of examination this is interpreted to be a refined gas phase  produced by the separator.
Claim 9 recites “the liquid phase” which lacks antecedent basis in the claims.  For the purpose of examination this is interpreted to be a liquid phase produced by the separator.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 6-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote and further in view of Roberts et al (US 20060162378) and Wilkinson et al. (US PG Pub 20090100862).
Regarding claim 1, Ducote teaches a method for recovering natural gas liquid from a feed gas, the method comprising: transferring heat from a plurality of hot fluids to a plurality of cold fluids through a cold box, the cold box comprising a plate-fin heat exchanger comprising a plurality of compartments (heat exchanger 100 which is plate and fin, paragraph 58, wherein each stream passage would be a compartment and there are multiple fluids cooled and heated); and transferring heat to a refrigeration system through the cold box (the refrigeration system makes up part of the cold and hot fluids and also includes the components seen in Figure 5), the refrigeration system comprising: 
a primary refrigerant comprising a first mixture of hydrocarbons (refrigerant is a mixture of C1-C5 hydrocarbons, paragraph 60); 
a low pressure (LP) refrigerant separator in fluid communication with the cold box (400, paragraph 84); and a high pressure (HP) refrigerant separator in fluid communication with the cold box (200, paragraph 83); flowing a first portion of the primary refrigerant to the LP refrigerant separator separating the first portion of the primary refrigerant into a LP primary refrigerant liquid phase and a LP primary refrigerant vapor phase using the LP refrigerant separator flowing at least a portion of the LP primary refrigerant liquid phase to the cold (the separator 400 receives the expanded fluid 410 from 410E which separates the refrigerant fluid into a liquid 475 and a gas 455, paragraphs, 80/84, which as the separator is receiving an expanded fluid from 200 can be considered an LP separator and both fluids are sent back to the heat exchanger which is the cold box); 
flowing a second portion of the primary refrigerant to the HP refrigerant separator; separating the second portion of the primary refrigerant into a HP primary refrigerant liquid phase and a HP primary refrigerant vapor phase using the HP refrigerant separator; flowing at least a portion of the HP primary refrigerant liquid phase to the cold box (separator 200 which receives a first portion of the primary refrigerant at 210 and separates that into 255 and 275 which are liquid and vapor and sends them to the heat exchanger which is the cold box paragraph 83).
Ducote does not teach a subcooler, transferring heat from the first portion the primary refrigerant to the LP primary refrigerant vapor phase using the subcooler, flowing the first portion of the primary refrigerant from the subcooler to the cold box.
Roberts teaches that a heat exchanger (317) is used to cool liquid refrigerant (328) against the returning heat exchanger stream (316) (paragraph 5) and flow cooled refrigerant stream (329) to heat exchange zone (312). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Roberts to have provided in the co-pending claims a heat exchanger (which would act as a subcooler) that cools the returning refrigerant from the heat exchanger (100) with the liquid refrigerant being passed to the heat exchanger since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing such cooling would allow for providing pre-cooling of the feed refrigerant further closer to the desired temperature of the refrigerant as well as provide further vaporization of remaining liquid in the returning stream.  This would be to the vapor stream entering the cold box.
The combined teachings do not teach flowing, to a de-methanizer column in fluid communication with the cold box, at least one hydrocarbon stream originating from the feed gas; separating, using the de-methanizer column, the at least one hydrocarbon stream into a vapor stream comprising a sales gas comprising predominantly of methane and a liquid stream comprising a natural gas liquid comprising predominantly of hydrocarbons heavier than methane; expanding a gas stream through a turbo-expander in fluid communication with the de-methanizer column to produce expansion work; and using the expansion work to compress the sales gas from the de-methanizer column.
However, Wilkinson (Figure 3) teaches that after the feed stream is condensed in a heat exchanger (paragraph 42) that is separated multiple times (11/14/17) and then separated into a series of separators (11/14) which produce overhead vapor streams (32/34) and liquid streams (33/37) where the vapor and liquid streams are sent to a demethanizer tower (20) so as to separate the methane into an overhead (38) and natural gas liquids (41) into a bottom liquid where a portion of the natural gas liquids form the middle of the column are used as reflux (42 contains ethane and as such 44 would contain ethane) via a pump (24).  Further, after separation but before being sent to the column one of the vapor streams is expanded in a work expansion machine (17, which would make it a turboexpander) and the expansion is used to provide compression energy (18) to the finally produced methane gas (paragraphs 41-51).
Therefore it would have been obvious to a person having ordinary kill in the art at the time the invention as filed to provide the system of Wilkinson as the natural gas recovery system of combined teachings such that the stream 10 would have been at least partially condensed in the heat exchanger and then sent to the separation system of Wilkinson as described above and shown in Figure 3 and then the finally compressed natural gas stream would be sent to the heat exchanger again to be fully condensed to produce liquid natural gas as stream 20 since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the separation system of Wilkinson would provide for a high purity natural gas stream produced as well as high recovery of the natural gas liquids from the natural gas feed stream so as to produce a cleaner burning liquid natural gas and a methane-less natural gas liquid.
Regarding claim 2,  Ducote as modified teaches wherein the plurality of hot fluids comprises the feed gas comprising a second mixture of hydrocarbons (the feed gas is natural gas, paragraph 58, which would be understood by one having ordinary skill in the art to be a mixture of hydrocarbons).
Regarding claim 3, Ducote teaches the mixed refrigerant may include two or more C1-C5 hydrocarbons but does not teach wherein the primary refrigerant comprise mixture on a mole fraction basis of 61% to 69% of C3 hydrocarbon and 31% to 39% C4 hydrocarbon. 
As such the composition of the refrigerant is merely a result effective variable, the general conditions of which have been recognized by the prior art.   Specifically as shown by Ducote, the refrigerant composition can be optimized to achieve a desired composition.  It would have obvious to a person having ordinary skill in the art at the time the invention was filed to have the primary refrigerant comprise mixture on a mole fraction basis of 61% to 69% of C3 hydrocarbon and 31% to 39% C4 hydrocarbon since the general conditions of have been recognized by Ducote it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05.  Further, applicant places no criticality on the range claimed, indicating that there are a multitude of possible ranges that can be used for the various refrigerant compositions (specification paragraphs 18-21).
Regarding claim 6, Ducote as modified teaches comprising flowing a fluid from the cold box to a separator of a chill down train (the first separator 11 of Wilkinson).
Regarding claim 7, Ducote as modified teaches condensing at least a portion of the feed gas in at least one compartment of the cold box (as modified by Wilkinson the feed gas is condensed before being sent to the natural gas separation system at least in part),
Separating the feed gas into a liquid phase and a refined gas phase using the separator (the separator 11 would produce said separation).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote/Roberts/Wilkinson and further in view of Cuellar et al (US 20180347899).
Ducote as modified does not teach the sales gas comprises at least 98.6 mol % of methane, and the natural gas liquid comprises at least 99.5 mol % of hydrocarbons heavier than methane.
Cuellar teaches that in a natural gas recovery system that the separation step produces a natural gas stream that is as high as 98.6% methane (Figure 5, Table 5, stream 153) in one configuration and pure natural gas liquids in another (Table IV, Figure 4, 42) and thus it varies based on the configuration.
As such the composition of the final products is merely a result effective variable, the general conditions of which have been recognized by the prior.  Specifically, as shown by Cuellar, the final compositions of the methane and natural gas liquids stream can be optimized to find a balance to achieve a desired composition.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have the sales gas comprising predominantly of methane comprises at least 98.6 mol % of methane, and the natural gas liquid comprising predominantly of hydrocarbons heavier than methane comprises at least 99.5 mol % of hydrocarbons heavier than methane since the general conditions of have been recognized by Ducote it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05.  Further, applicant places no criticality on the range claimed, indicating that this is only an example, paragraphs 102-103). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote/Roberts/Wilkinson and Zubrin et al (US 20180045460).
Regarding claim 5, Ducote as modified teaches sending a hydrocarbon liquid to the de-methanizer column using a feed pump (the reflux pump).
Ducote as modified does not teach sending natural gas liquid from the de-methanizer column using a natural gas liquid pump; and storing an amount of natural gas liquid from the de-methanizer column in a storage system..
However, Zubrin teaches that a produced NGL stream can be pumped and sent to a collection tank (paragraph 57).
Therefore it would have been obvious to a person having ordinary skill in the art to have pumped at least some of the produced NGL streams of the combined teachings as modified to a collection tank based on the teaching of Zubrin since it has been shown that combining prior art elements to yield predictable results is obvious whereby pumping one of the streams and passing them to collection would allow for high pressure storage of the NGL stream until they are needed for use.  As the stream ultimately originates from the column and is pumped, it can be considered to be pumped from the column.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote/Roberts/Wilkinson and further in view of Gaumer (US 3593535)  and Brostow et al (US 20130269386).
Regarding claim 8, Ducote as modified does not teach c removing water from the refined gas phase using a gas dehydrator comprising a molecular sieve.
However, Gaumer teaches that after cooling, condensing and separating (30/34/36) that the gas produced in separation can be passed through a drier (40, Column 1, line 60).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Gaumer provided the overhead natural gas stream of Ducote as modified to a drier so that any remaining water was removed prior to further cooling and condensing of the natural gas stream.  As there is no intermediate stream produced in Ducote as modified, it would be after the final gas stream was produced that the drier would need to be used.
Ducote as modified does not teach wherein the gas dehydrator comprises a molecular sieve.
However, Brostow teaches that the types of water removals systems known in the art include molecular sieves (paragraph 53).
Therefore it would have been obvious to a person having ordinary kill in the art at the time the invention was filed to have as taught by Brostow for the drier used by Ducote to have been a molecular sieve since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would choose from a known type of drier such as a molecular sieve to have provided the necessary dehydration of the natural gas stream as it is and old and well known drying method.
Regarding claim 9, Ducote as modified does not teach f removing water from the liquid phase using a liquid dehydrator comprising a bed of activated alumina.
However, Gaumer teaches that after cooling, condensing and separating (30/34/36) that the liquid produced in separation can be passed through a drier (134, Column 3, line 34).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Gaumer provided bottoms liquid stream of Ducote as modified to a drier so that any remaining water was removed prior to further processing and so that water was not provided into the end products.
However, Brostow teaches that known water removal systems include and activated alumina (paragraph 53).
Therefore it would have been obvious to a person having ordinary kill in the art at the time the invention was filed to have as taught by Brostow for the drier used by Ducote to have been activated alumina since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would choose from a known type of drier such as activated alumina to have provided the necessary dehydration of the natural gas stream as it is and old and well known drying method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763